effective date of discipline and provide proof of attendance and passage of
                   the session-end test to the Office of Probation; and take and pass the
                   Multistate Professional Responsibility Examination (MPRE) within one
                   year of the effective date of discipline.'
                                Shah was disciplined for failing to supervise his staff member
                   and for failing to timely render appropriate accounts to a client. In so
                   doing, Shah was found to have violated California Rule of Professional
                   Conduct (RPC) 3-110(A), equivalent to Nevada RPC 1.1 (competence) 2; and
                   California RPC 4-100(B)(3), equivalent to Nevada RPC 1.15 (safekeeping
                   property). No aggravating factors were considered. The mitigating
                   circumstances considered include Shah having no prior record of
                   discipline, acting in good faith, acknowledging his misconduct, and
                   cooperating with the State Bar.
                                SCR 114(4) provides that this court shall impose identical
                   reciprocal discipline unless the attorney demonstrates or this court finds
                   that at least one of four factors is present: (1) the procedure in the other
                   jurisdiction denied the attorney due process; (2) there was such an
                   infirmity of proof of the misconduct in the other jurisdiction that this court
                   cannot accept the other court's decision; (3) substantially different
                   discipline is warranted in this state; or (4) the established misconduct does
                   not constitute misconduct under the rules of this state. Discipline


                         "Shah was also ordered to pay the costs of the disciplinary
                   proceedings.

                         Although the equivalent Nevada RPC is rule 1.1, Shah's conduct
                         2

                   would specifically violate Nevada RPC 5.3 (responsibilities regarding
                   nonlawyer assistants).


SUPREME COURT
      OF
    NEVADA
                                                           2
(0) I947A att9P,
                      elsewhere is res judicata, as SCR 114(5) provides that "[in all other
                      respects, a final adjudication in another jurisdiction that an attorney has
                      engaged in misconduct conclusively establishes the misconduct for the
                      purposes of a disciplinary proceeding in this state."
                                    We are not persuaded that any of the exceptions apply to this
                      case. We therefore grant the petition for reciprocal discipline Ameer
                      Shah is hereby publicly reprimanded for his ethical violations in
                      California. SCR 102(5). Furthermore, Shah shall copy Nevada Bar
                      Counsel with proof of his compliance with the conditions imposed. In
                      particular, Shah shall provide all reports submitted to the California State
                      Bar probation unit, proof of attendance at Ethics School and passage of
                      the session-end test, and his MPRE score. The Nevada State Bar shall
                      comply with the requirements of SCR 121.1.
                                    It is so ORDERED


                                                                idA    ,   C.J.
                                               Gibbons


                                                                                           , J.
                      Pickering                                   Hardesty

                                                                  _c2,tket tpes

                      Parraguirre                                 Douglas


                                                                                            J.
                                                                  Saitta




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A •241e9)(4
                cc: Glenn M. Machado, Bar Counsel
                     Ameer A. Shah
                     Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
     OF
   NEVADA
                                                  4
(0) 1947A e